Citation Nr: 1451181	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  09-48 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin disability, to include as due to radiation exposure.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 1952 to December 1954. 

These matters come before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Decatur, Georgia.  

In October 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed October 1997 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a skin disability.

2.  Evidence received since the October 1997 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a skin disability. 

3.  The earliest clinical evidence of a skin disability is more than a decade after separation from service.

4.  The competent credible evidence of record is against a finding that the Veteran has a skin disability, to include cancer, causally related to, or aggravated by service.


CONCLUSIONS OF LAW

1.  Evidence received since the October 1997 RO decision that denied service connection for a skin disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2014)

2.  The criteria for service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice was provided in April 2009.

VA has a duty to assist the appellant in the development of claim.  The claims file includes service treatment records (STRs), post service clinical records, and the statements of the Veteran in support of the claim.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

The Veteran contends that he was exposed to radiation in service.  The Board finds that additional development in an attempt to obtain a radiation dose estimate is not necessary as the competent credible evidence of record does not reflect that the Veteran has a radiogenic disease listed under 38 C.F.R. § 3.311, and there is not competent scientific or medical evidence that the Veteran has a radiogenic disease other than that listed under 38 C.F.R. § 3.311.  While the Veteran has asserted that he has been diagnosed with skin cancer, the evidence as discussed more fully below, does not support such a finding. 

The Veteran has stated that he was diagnosed with skin cancer in the 1970s or the 1980s.  VA dermatology records from the 1970s and 1980s are not associated with the claims file; nevertheless, the Board finds that a remand to obtain them is not necessary.  While the Veteran has stated that he was treated for skin cancer in the 1970s or 1980s, he has also stated that it was actually precancerous skin conditions and not cancer during that time.  The clinical evidence of record, to include private dermatology records from 2005-2008, reflects that that the Veteran has had numerous skin disabilities; however, they do not show a history of cancer in the 1970s or 1980s.  Importantly, service connection requires, at a minimum, medical evidence of a current disability, not a past disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997).  Thus, additional attempts to obtain VA clinical records from the 1970s or 1980s would serve no useful purpose and would merely unnecessarily delay adjudication with no benefit flowing to the Veteran.  

The Veteran has also stated that he was diagnosed with skin cancer in 2009; however, he has also indicated that it was actually a few years before that.  Private treatment records from 2005 through 2008 are associated with the claims file, and VA treatment records from 2010, when he first saw VA dermatology, to present are associated with the claims file.  None of the records reflects an actual clinical diagnosis of skin cancer.  The private treatment records reflect premalignant skin conditions.  The VA records reflect a reported history of cancer with no recurrence found on examination.  2013 records reflect actinic cheilitis which was negative for carcinoma. The Veteran has been informed of the evidence necessary to substantiate his claim.  The Board finds, based on the above, that VA does not have a further duty to assist the Veteran in obtaining private records from 2009.  The Veteran has not provided such records or authorization for VA to obtain them.  In addition, his claim has now been pending for more than seven years.  The duty to assist is not a one-way street.  If an appellant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board notes that the evidence of record reflects that the Veteran has been in receipt of Social Security Administration (SSA) benefits.  SSA records are not associated with the claims file.  Nevertheless, the Board finds that a remand to obtain any such records is not warranted.  The Board is mindful of the decision in Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), in which the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the government need not obtain records in every case in order to rule out their relevance and stated that such decision would be akin to a determination that all medical records must be obtained. Id. at 1323.  Similarly, it is not the case that a record's relevance can always be determined without reviewing the record itself.  "The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records." Id. 

The Board finds that a reasonable possibility does not exist that SSA records would help the appellant substantiate the claim for entitlement to service connection for a skin disability.  Private medical correspondence from Family Health Care Practice, dated in November 1986 reflects the opinion of the examiner that the Veteran is totally disabled due to arthritis in his right hand, left shoulder, lumbar area, and right hip; it does not reflect that his employability is affected by a skin disability.  In addition, the Veteran has not indicated that he is in receipt of SSA benefits for his skin.  The record is negative for any indication that the Veteran was in receipt of SSA benefits for a skin disability.  Thus, the Board finds that a remand to obtain SSA records is not warranted relative to the issue decided herein.

The Board has considered whether the Veteran should be afforded a VA examination for his skin, but finds that one is not warranted.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  In the present case, the Veteran's STRs are negative for a skin disability.  In addition, the post service records do not indicate that the Veteran may have a skin disability causally related to, or aggravated by, service.  There is no competent credible evidence of record which reflects that the Veteran may have a skin disability associated with the Veteran's service.  Thus, a VA examination is not warranted. 
 
The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Service Connection in General

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 


Radiation Exposure

Radiation exposure service connection for a disability which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996); affirmed at 120 F.3d 1239 (Fed. Cir. 1997).

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  A 'radiation-exposed veteran' is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  'Radiation-risk activity' is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946; or the Veteran's presence at certain specified additional locations.  See 38 C.F.R. § 3.309(d)(3). 

In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  The presumptively service-connected diseases specific to radiation-exposed veterans are the following: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung and cancer of the ovary.  38 C.F.R. § 3.309(d)(2).

The second avenue of recovery is found under 38 C.F.R. § 3.311(b)(2).  This provision provides that certain listed 'radiogenic' diseases found 5 years or more after service in an ionizing-radiation-exposed veteran may be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the VA Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the VA Under Secretary of Health.  38 C.F.R. § 3.311(b),(c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure. 38 C.F.R. § 3.311(c)(1).

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases include the following: all forms of leukemia except chronic lymphatic (lymphocytic) leukemia, thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2).  A disease is also considered a radiogenic disease where competent scientific or medical evidence that the claimed condition is a radiogenic disease is received.  See 38 C.F.R. § 3.311(b)(4).

Finally, there is a third avenue of recovery in this case.  The United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 4, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, in an October 1995 rating decision, the RO found that the Veteran's claim for service connection for a skin disability due to radiation exposure was not well grounded.  In an October 1997 rating decision, the RO denied the Veteran's claim for service connection for a skin disability due to radiation exposure.  In a July 2007 rating decision, the RO denied the Veteran's claim for a skin disability, to include as due to herbicides.  The Veteran filed a timely notice of disagreement.  In In a May 2009 rating decision, the RO denied the Veteran's claim to reopen because it found that new and material evidence has not been received.  In a September 2009 rating decision, the RO confirmed the denial of the previous denial. 


Evidence of record at time of last final denial in October 1997

STRs reflect that the Veteran had acute pharyngitis (April 1952), acute sinusitis (July 1952), a common cold (June 1953), a sore neck (1953), pain in the lumbosacral spine, right hip, and right knee pain (1953 - 1955), fainting (June 1954), and left clavicle recurrent intermittent pain due to an old injury (March 1954).

His December 1954 report of medical examination reflects that his skin was normal upon examination. 

A May 1985 clinical record reflects that the Veteran had an insect bite to the left hip with a red area about 4-5 inches in diameter.  It was noted to be probably due to a brown recluse spider.

1985 and 1986 records reflect complaints of the back, and radiology views of the chest, spine, and left shoulder.  Lay statements in 1986 also reflect that the Veteran had complaints of back pain; they are negative for skin complaints. 

Correspondence dated in November 1986 from Family Health Care Practice reflects that the Veteran had complaints of the right hand, left shoulder, low back, and right hip pain.

A July 1993 VA examination report reflects that the Veteran's medical history included allergies, surgery to the right hand, and arthritis.

A November 1993 VA clinical record (VA Form 10-9034-3) reflects that examination of the skin revealed healed surgical scars on the right wrist; no other skin disability was noted.  The Veteran reported that 22 years earlier he had seen a private doctor about a rash..

A June 1995 VA clinical record reflects that the Veteran had a neural intradermal nevus of the left shoulder. 

In a July 1995 statement, the Veteran asserted that he has skin problems in that the top of his left ear is sore.  

A September 1996 VA examination report reflects that the Veteran had hypertension, a right wrist disability, low back pain, and Peyronie's disease.  The Veteran reported that on approximately three occasions, service members at the South Dakota Air Force base where he was stationed had "mess hall" nausea and vomiting; he reported that as "far as he knows, they were not related to any type of radiation spill  was concerned about radiation exposure in service.  The examination report is negative for any findings with regard to the skin.  The "Nuclear Device Testing and Ionizing Radiation Examination" reflects that there was no exposure to radiation known.

Evidence since the last final denial in October 1997

A January 1998 VA clinical record reflects that the Veteran had developed a rash to his hands, arms, and neck, which itched.  The rash had started three days earlier when he started his piroxicam (a non-steroidal anti-inflammatory drug).

The Veteran testified at a June 2002 Board hearing (held on another issue), that he has to see a dermatologist frequently to be treated for his arms, ears, and face for precancerous skin conditions.  He testified that he never had skin problems until after he separated from service.  (See June 2002 Board hearing transcript, page 10.)

Private records from Dr. L. Herskowitz were received by VA in August 2008.  (One sheet of paper contains several dates with notations.)  A March 2005 private notation from Dr. L. Herskowitz reflects that the Veteran had multiple actinic keratosis of the hands, arms, and face.  He also had benign seborrheic keratoses of the trunk and face, benign lentigines of the face, hands, and arm, and benign cherry angiomas of the trunk.

A May 2006 Dr. L. Herskowitz notation reflects that the Veteran had multiple actinic keratoses mainly on the hands and wrists, and several on the face.  He had seborrheic "derm." behind the ears.  He had numerous benign seborrheic keratosis on the truck, face, and arms. 

A March 2007 Dr. L. Herskowitz notation reflects that the Veteran had multiple actinic keratoses on the hands, arms, right earlobe, and left forehead.  He had pruritic traumatized seborrheic keratoses on two sites on the right back.  He had an area of notalgia on the right back, he had seborrheic dermatitis on the face, xerosis, and benign noninflammed seborrheic keratosis on the trunk.

An August 2008 Dr. L. Herskowitz notation reflects that the Veteran had filed a VA disability claim for possible nuclear material exposure in the 1950s.  The Veteran complained of dry skin and ongoing rough or irritated lesions.  It was noted that these are relatively asymptomatic.  It was further noted that the Veteran "has had a number of these over the years requiring different treatment.  There is no itching or active skin eruption at this time.  There is extensive actinic elastosis noted in sun exposed areas of the face, neck [and] arms.  There are pre-malignancy keratosis observed on the hands, arms, face.  There are benign keratoses observed on the trunk and face.  Mild dermatitis is noted around the peri-nasal areas.  Dry skin is present specifically on the arms and legs."  The impression was 1.) multiple actinic keratosis in sun exposed areas of the arms and face, 2.) benign non-inflamed seborrheic keratosis of the trunk, face, and arms, 3.) actinic elastosis of the face, neck, and arms, 4.) xerosis, and 5.) mild seborrheic dermatitis on the face. 

Dr. L. Herskowitz opined that his cutaneous lesions are most likely due to chronic solar exposure.  The Veteran was to continue to use sunscreens, occlusive clothing for routine use, and mild soap followed by Aveeno or other moisturizing lotion for dry skin areas.  The clinician reassured the Veteran about the benign lesions.

Dr. L. Herskowitz treated the Veteran with liquid nitrogen (LN2) destruction on several occasions (i.e. 15 in March 2005, 15 in May 2006, 12 in March 2007, and 11 in August 2008.)

In a June 2009 statement (VA Form 21-4138), the Veteran stated that he had been treated for his skin at the VAMC in Decatur in the 1980s and 1990s, and that he is "still being treated for skin cancer.  He stated that "Just two months ago, Dr. Herskowitz took skin cancer off my nose.  He is currently treating me for skin cancer on my arms, face, neck, ears, and hands."

VA clinical records reflect that the Veteran was initially seen by VA dermatology in September 2010, when he decided to transfer his private dermatology care to VA.  He reported that he had a history of nonmelanoma skin cancer (NMSC) around the tip of his nose a few years earlier.  He was assessed with a history of NMSC with no evidence of recurrence, hyperkeratotic papule on the right eyebrow, and multiple actinic keratoses.  (A July 2010 VA reflects actinic keratosis and a referral to dermatology.)

VA clinical records reflect diagnoses of actinic cheilitis which was negative for carcinoma (January 2013), seborrheic dermatitis (November 2013), actinic keratosis, seborrheic dermatitis, and seborrheic keratoses (October 2014).

The Veteran testified at the October 2014 Board hearing that he may have been exposed to radiation in service.  He also stated that he has been diagnosed with skin cancer in the 1970s. (See Board hearing transcript, page 6.)

Old and new evidence of record considered as a whole

The Board finds that evidence dated after 1997 is new and material.  The record now contains clinical evidence of skin disabilities.  In addition, the Veteran contends that he has been diagnosed with skin cancer.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Given the low threshold for reopening a previously denied claim, the Board finds that the claim should be reopened.   Shade v. Shinseki, 24 Vet.App. 110 (2010).  

De Novo analysis of reopened claim

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for a skin disability may be granted on the merits, de novo.  The Veteran will not be prejudiced by the Board's action in considering the matter because the RO previously considered the claim on the merits de novo in September 2009 and November 2009.

Skin Cancer is not one of the diseases that is presumptively service-connected under 38 C.F.R. § 3.309(d).  Thus, further analysis under that regulation is not warranted.

Skin cancer is one of the disease considered under 38 C.F.R. § 3.311 as a radiogenic disease.  However, in order to establish service connection under this regulation, the appellant demonstrate that he has skin cancer, that he was exposed to ionizing radiation in service, and that it is as likely as not that his skin cancer, if any, is due to such exposure.  

The evidence of record does not support a finding that the Veteran has had skin cancer during the pendency of his claim.  The Board acknowledges the Veteran's statements that he was diagnosed with skin cancer in the 1970s (See 2014 Board hearing transcript), and that he was being treated for skin cancer in 2009 (See June 2009 statement).  In 2010, he stated that his skin cancer had been "a few years earlier."  However, in 2002, the Veteran testified that his skin problems for which he had been treated had been precancerous. (See 2002 Board hearing transcript).  In addition, the clinical records in 2005, 2006, 2007, and 2008 are against a finding of skin cancer.  2010 through 2014 records are also against a finding of skin cancer.  While the records reflect that the Veteran had a history of NMSC (nonmelanoma skin cancer), this was the Veteran's self-reported history, without clinical evidence of such.  There is no competent credible evidence of record that the Veteran has had skin cancer, or residuals of skin cancer, during the pendency of the claim.  While the Veteran may sincerely believe that he has skin cancer, or has had skin cancer, the evidence of record does not support such a finding.   

A Veteran is generally competent to report a contemporaneous medical diagnosis; however, in the present case, the evidence as a whole, reflects that the Veteran is less than credible as to having had skin cancer.  Notably, he has stated that in 2009, he was treated for skin cancer of the face, neck, arms, hands , and ears; however, he later reported only cancer of the nose.  In 2010, the Veteran stated that his skin cancer was a few years earlier; however, records from "a few years earlier" (i.e. 2005, 2006, 2007, and 2008) reflect noncancerous skin disabilities.  He has stated that he had cancer in the 1970s or 1980s; however, he has also stated that this was actual just precancerous.  None of the records reflect an actual diagnosis of skin cancer.  

While the Veteran may be competent, in some situations, to repeat what he has been told, "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence." Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The private clinical records reflect that the Veteran has had benign skin problems.  Regardless of the Veteran's reported history, there is no clinical evidence of record to support a claim of skin cancer. 

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion, or diagnosis, of the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make an etiology finding and diagnosis with regard to the complexities of skin disabilities, to include cancer.  The Board finds that a providing a diagnosis of skin cancer falls outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

The Veteran has been diagnosed with a spider bite (May 1985), neural intradermal nevus of the left shoulder (June 1995), a rash due to piroxicam (January 1998), and actinic keratosis, benign seborrheic keratoses, benign lentigines, benign cherry angiomas, seborrheic dermatitis, xerosis, and actinic elastosis of the face, neck, and arms (2005 - 2014).

There is no competent credible evidence of record that the appellant had such skin conditions in service.  The earliest clinical evidence of a skin problem is more than three decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, the Veteran stated that he was first treated in the 1970s, approximately two decades after separation from service.  He also has stated that he did not have problems until after he separated from service.  

The clinical opinions with regard to skin condition reflect that the Veteran's skin conditions have been due to a spider bite, medication, and sun exposure.  (The evidence reflects that post service the Veteran was employed as a meter reader and on construction sites; thus, Dr.  Dr. L. Herskowitz's opinion that the Veteran had a skin disability due to chronic solar exposure is supported by the record.)  There is no competent clinical evidence of record that the Veteran's skin disabilities are causally related, to aggravated by, service, to include radiation exposure. 

Not only is there no competent credible evidence had a skin disability in service, or a current disability due to service, but the Veteran's skin disabilities are not chronic diseases subject to presumptive service connection under 38 C.F.R. § 3.309.  The term "chronic disease", whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a), Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).

The Board appreciates the Veteran's honorable service; however, the evidence of record does not support a finding that the Veteran has a skin disability causally related to, or aggravated by, service, to include radiation exposure.  The Veteran has not been shown to be competent to provide such evidence.  

The preponderance of the evidence is against the claim; therefore, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

 

ORDER

As new and material evidence has been received to reopen the claim of entitlement to service connection for a skin disability, the claim is reopened, and the appeal is allowed to this extent.

Entitlement to service connection for a skin disability is denied. 


REMAND

The Veteran contends that he has a back disability due to Judo/hand-to-hand combat training in service.  Based on the clinical evidence noted below, the Board finds that the Veteran should be afforded a VA examination. 

A 1953 STR reflects that the Veteran had pain in the knees which now involved his right sacroiliac area; an x-ray of the lumbo-sacral area was negative.  An examination of the back reflected limitation of full flexion due to pain in the right sacro-iliac area.  There was no spine tenderness.   

A post service February 1955 clinical record reflects that the Veteran's lumbosacral spine x-ray was negative.  

An August 1955 clinical record reflects that the lumbar spine was viewed in AP and lateral projection.  There was no evidence of disease or injury to bones of the lumbar spine.  An August 1955 special orthopedic examination report reflects that there was no history of any trauma to the back.  Examination of the back revealed a full range of motion without pain or discomfort.  

April 1986 correspondence from Dr. S. Lee reflects that the Veteran had been under her care for back problems since March 1984.

November 1986 correspondence from Dr. F. Sparti reflects that the Veteran had heights of lumbar disc are narrowed from DDD, and that the Veteran had "very prominent degree lordosis of L5 and SI junction, spina bifida occulta of S1, and a questionable old impaction fracture deformity of the lateral aspect of the right iliac wing.  (See April 1986 radiology report.)

December 1986 lay statements from the Veteran's family members reflect back pain since service (i.e. the Veteran's mother, sister (H. M. M.), and sister (N.M.B.).  

A December 1986 statement from the Veteran's ex-wife reflects that he had back pain during their marriage from December 1955 to 1966.

A November 1993 VA examination report (Form 10-9034-3) reflects a diagnosis of osteoarthritis of multiple joints, including the lumbosacral spine.  

A May 1995 radiology report reflects normal vertebral body height and alignment.  Scattered osteophyte spurring, and mild narrowing of the L5-S1 disc space, probably related to degenerative disc disease.

A September 1995 VA examination report reflects that the Veteran reported "terrific low back pain for close to 30 years."  The Veteran was diagnosed with lumbar spine syndrome.  

A buddy statement dated in February 1999 from G.H.K. reflects that the Veteran injured his back ins service, and continued to have problems while stationed in South Dakota.  

A buddy statement dated in April 1999 from M.L.L. reflects that the Veteran hurt his back more than once in service in ground combat training, and that his back hurt all the time while on duty in South Dakota. 

Correspondence from Dr. F. Pratt, Jr., dated in August 2007, reflects that the Veteran reported that he hurt his back in the spring of 1952 during hand-to-hand combat training.  

Correspondence from Dr. C. Pesson, dated in August 2007, reflects that the Veteran has lumbar disc disease, grade 1 spondylolisthesis at L4, and lumbar spinal stenosis.  It was further noted that the Veteran "has had problems with his back for many years; it is an old injury that has progressively worsened over time."

The evidence reflects that the Veteran has been in receipt of Social Security Administration (SSA) benefits.  Such records are not associated with the claims file.  1986 private medical correspondence reflects that the Veteran was disabled, in part, due to arthritis of the lumbar area.  


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Social Security Administration and obtain a copy of the agency's decision which awarded the Veteran benefits, including all medical records used to make the decision. If the search for any such records yields negative results, this fact should be clearly noted in the claims folder. 

2.  Schedule the Veteran for an examination to determine whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has a current back disability causally related to, or aggravated by, active service.

The clinician should consider the entire claims file to include a.) the 1953 STR; b.) the February 1955 x-ray results; c.) the August 1955 x-ray results and VA special orthopedic examination report; d.) the 1986 private treatment records; e.) the November 1993 VA examination report (Form 10-9034-3); f.) the May 1995 radiology report and g.) the September 1995 VA examination report.

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

3.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for a low back disability.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.
 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
ROBERT SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


